Citation Nr: 9923357	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Whether the veteran's claims of entitlement to service 
connection for a skin disorder and a deviated septum are well 
grounded.

3.  Entitlement to service connection for tinnitus in the 
left ear and headaches due to a head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.  Service in Vietnam is indicated by the evidence in the 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a series of rating decisions by the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board also notes that in November 1996, the RO denied the 
veteran's claim of entitlement to service connection for 
hearing loss.  The veteran subsequently filed a timely appeal 
as to that issue.  However, during his June 1999 hearing 
before the undersigned, the veteran withdrew his claim of 
entitlement to service connection for hearing loss.  
Accordingly, this issue is no longer before the Board.

The Board further notes that the issues of entitlement to 
service connection for tinnitus in the left ear and headaches 
due to a head injury are addressed in the remand section 
below.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work and family relations, due to such symptoms as frequent 
panic attacks, difficulty adapting to stressful 
circumstances, impaired impulse control with irritability and 
anger outbursts, suicidal ideation, and near-continuous 
depression.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.

3.  There is no competent medical evidence of record linking 
the veteran's current skin disorder to military service.

4.  There is no competent medical evidence of record showing 
that the veteran is currently diagnosed with a deviated 
septum.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an increased disability rating on an 
extra-schedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (1998).

3.  The veteran has not submitted competent evidence of well-
grounded claims of entitlement to service connection for a 
skin condition and a deviated septum.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased rating for PTSD, currently 
evaluated 
as 30 percent disabling

Applicable Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

The veteran's original claim of entitlement to service 
connection for PTSD was filed in May 1995.  In June 1997, the 
RO granted service connection for PTSD and assigned a 30 
percent disability rating, effective May 13, 1995.  The 
veteran expressed disagreement with the level of the assigned 
disability rating.  Effective November 7, 1996, the VA's 
Schedule, 38 C.F.R. Part 4, was amended with regard to rating 
mental disorders, including PTSD.  61 Fed. Reg. 52695 (Oct. 
8, 1996) (codified at 38 C.F.R. § 4.130).  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of both the revised and the old regulations in the 
November 1998 statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993)

On and after November 7, 1996, the VA Schedule for rating 
PTSD read as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Codes 9411 (1998).  

Before November 7, 1996, the criteria for a 100 percent 
evaluation for PTSD read as follows:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (1998).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
See 38 C.F.R. §§ 4.1, 4.2 (1998); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  The Board observes with respect to this 
issue virtually all of the relevant evidence is recent.  See 
Francisco, supra.

In January 1997, the veteran was provided with a VA 
psychiatric examination.  The veteran reported a history of 
anger outbursts and that his anger has grown over time to the 
point that it is present daily and his outbursts occur 
spontaneously.  He denied physically acting out his anger but 
reported some homicidal ideation to the point of making 
plans.  He admitted that his anger has often interfered with 
his family relationships and that as a result he felt 
estranged from his relatives.  The veteran reported 
experiencing anxiety, restlessness, edginess, and exaggerated 
startled response.  He also reported increasing depression, 
including feelings of hopelessness and loss of energy.  

The January 1997 VA psychiatrist concluded that although the 
veteran gets flustered and has difficulty with cognitive 
examination, he can follow at least moderately detailed 
instructions while maintaining adequate attention and 
concentration given the type of work he performs.  The VA 
examiner noted the veteran's concern that his anger has 
increased to the point that it will cause him to harm 
someone.  The VA examiner concluded that based on the 
veteran's description, his anger and other symptomatology 
significantly impair his ability to adequately interact with 
others and to adequately deal with normal daily stress.  A 
Global Assessment of Functioning (GAF)  score of 60 was 
noted.

A VA social worker's note dated in September 1997 shows that 
the veteran was referred to urgent care for treatment related 
to PTSD.  The veteran reported that he was employed at the 
Grumman Olsen Company building UPS vans but that they were 
having him see a psychologist because his nervousness had 
gotten worse.  The VA examiner noted that the veteran was 
referred to the Vet Center for counseling.

In May 1998, the veteran was evaluated by Dr. A.M., a 
psychologist for the Veteran's Counseling Clinic.  The 
psychologist noted that the veteran experiences daily 
flashbacks and nightmares about his experiences as a medic in 
Vietnam.  The psychologist also noted that the veteran 
experiences panic attacks with sensations of choking, heart 
racing, shortness of breath, and apprehension.  Suicidal 
ideation was found to be present, but without plan.  The 
veteran reported anger outbursts and hyperalertedness, with 
anticipation that something bad will happen.  The 
psychologist indicated that tests revealed severe depression 
with symptoms of hopelessness, sadness, and social 
withdrawal.  A GAF score of 55 was noted.

In May 1998, the veteran was provided with another VA 
psychiatric examination.  The veteran was again found to be 
able to follow at least moderately detailed instructions 
while maintaining adequate attentions and concentration, 
although the VA psychiatrist concluded that the veteran's 
symptomatology significantly impairs his ability to interact 
with others and to deal with normal daily stress.  A GAF 
score of 55 was noted.

In June 1999, the veteran was again evaluated by Dr. A.M.  
Dr. M. noted that the veteran has continued to suffer from 
sleep disturbances and nightmares, and has exhibited 
discomfort around other people.  The psychologist noted 
continued periods of panic and passive suicidal ideation 
without plan.  The veteran reported that the last time he 
worked was in the end of 1997 and that he was placed on 
medical leave due to chronic ear infections, increased 
tinnitus, and PTSD.   He reported that before he left his 
job, he had began to flare-up with anger at co-workers and 
his supervisor, and was constantly irritable at work.  Dr. 
A.M. noted that the veteran was prevented from returning to 
his job because he has not had a consistent period of time 
clear from ear infections, tinnitus, or anxiety.  The veteran 
also reported recent periods of marital discord with his wife 
and that she often sleeps in another bed. 

Dr. A.M. concluded that the veteran is presently having 
significant problems coping with his situation and medical 
conditions and is not stable enough to be considered for 
vocational rehabilitation.  He indicated that the veteran 
would work if he could since his self-worth is so strongly 
tied to his employment, and noted that the veteran had 
previously continued to work even when it was detrimental to 
his health and mental condition.  Dr. A.M. concluded that his 
condition essentially precludes occupational and social 
functioning.  A GAF score of 40 was noted.

In June 1999, the veteran was provided with a hearing before 
the undersigned.  He testified that he often experiences 
panic attacks, nightmares, and flashbacks in which he can 
still "smell blood" from his time as a medic in Vietnam.


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  The Board notes that on 
several occasions, the veteran has indicated that he received 
recent treatment from Dr. B.R., a private psychiatrist.  In 
June 1996, the RO sent a letter to Dr. B.R. requesting that 
he submit all available treatment records pertinent to the 
veteran's claim, but the record does not reflect that any 
response was received.  There is ample medical and other 
evidence of record, including several reports of recent 
psychological and psychiatric examinations, reported above.  
The Board believes that the evidence already of record is 
sufficient for it to render an informed decision as to this 
issue and that no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).  Moreover, in light of Dr. B.R.'s apparent lack of 
cooperation, a remand in order to again attempt to secure 
those treatment records would likely prove to be futile and 
would serve to unnecessarily delay resolution of this issue.

After reviewing the evidence of record, the Board finds that 
an increased evaluation of 70 percent is warranted under new 
criteria because the objective medical evidence clearly shows 
that the veteran suffers from difficulty in adapting to 
stressful circumstances, impaired impulse control (including 
irritability and anger outbursts), suicidal ideation, and 
chronic major depression. 

Specifically, the Board notes that both VA psychiatrists 
concluded that the veteran's anger outbursts and other 
symptoms leave him significantly impaired in his ability to 
interact with others and to deal with normal daily stress.  
This is demonstrated by his desire for isolation and his 
difficulties in dealing with family members, especially his 
wife.  It is also demonstrated by difficulties the veteran 
experienced with co-workers before he took a medical leave 
from work.  Additionally, both VA psychiatrists and the 
veteran's private psychiatrist all noted chronic major 
depression and suicidal ideation, although no planning was 
noted.  Although the veteran's memory was generally noted to 
be intact and his speech was found coherent, Dr. A.M. 
concluded that he exhibited difficulty understanding complex 
commands. 

The Board further notes that the veteran exhibited several 
other symptoms, such as daily flashbacks and nightmares of 
Vietnam.  Further, although several of the veteran's GAF 
scores were indicative of only moderate symptoms or moderate 
impairment in functioning, the veteran's most recent GAF 
score was 40, indicating that his symptoms have worsened and 
that he has become seriously impaired in social and 
occupational functioning.

However, the Board finds that a 100 percent evaluation is not 
warranted under the new criteria as he has not demonstrated 
such severe symptoms as gross impairment in thought 
processes, persistent delusions, grossly inappropriate 
behavior, intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, his own occupation or his own name.

As noted above, the Board must consider both the new and old 
criteria for PTSD.  However, as the Board has already decided 
that an increased evaluation of 70 percent is warranted under 
the new criteria, consideration of whether a 70 percent 
evaluation is warranted under the old criteria has been 
rendered moot.  The Board has considered whether an 
evaluation of 100 percent would be warranted under the old 
criteria.  


Under the former rating criteria, 38 C.F.R. § 4.132 (1996), a 
100 percent disability rating was assignable when there was 
totally incapacitating psychoneurotic symptoms bordering on a 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, resulting in a profound retreat from mature 
behavior and a demonstrable inability to obtain or retain 
employment.  These criteria are each independent bases for 
granting a 100 disability percent rating.  Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).

Based on the evidence of record, the Board finds that a 100 
percent evaluation is not warranted under the old criteria as 
the veteran's symptoms are clearly not of such severity as to 
result in gross repudiation of reality.  The various reports 
of record clearly indicate that he is in contact with 
reality.  Moreover, there is no indication in the record of 
disturbed thought or behavioral processes associated with 
almost all daily activities.  Although the veteran clearly 
prefers isolation, he is still married and maintains contact 
with others. 

Further, although a GAF score of only 40 was noted in the 
veteran's most recent examination, which is indicative of 
serious impairment in social and occupational functioning, 
the Board does not believe that the medical evidence shows 
that the veteran exhibits a demonstrable inability to 
maintain employment.  Although the veteran has been out of 
work since 1997 and he reported to Dr. A.M. that this was in 
part due to his PTSD, the Board notes that the veteran 
reported to both the May 1998 VA psychiatrist and to the 
October 1997 ENT that he had left work solely due to his 
tinnitus and related ear problems.  

The only medical opinion of record addressing the veteran's 
ability to work is the May 1999 opinion of Dr. A.M.  However, 
while Dr. A.M. indicated that he does not believe the veteran 
could work and that he is not stable enough to be considered 
for vocational rehabilitation, the Board notes that Dr. A.M. 
attributed this to the veteran's significant difficulty in 
dealing with his overall medical conditions, which were noted 
to include tinnitus, skin rash, hearing loss, and chronic ear 
infections.  In that same report, Dr. A.M. had noted that the 
veteran had not returned to his job because he had not been 
able to have a consistent period of time clear from ear 
infections, tinnitus, or anxiety.  While incidents of 
conflict were noted at his job, Dr. A.M. attributed these 
incidents to the veteran's frustration from flare-ups of 
tinnitus.  Further, when addressing the veteran's claim for 
PTSD, Dr. A.M. specifically indicated in his opinion that the 
veteran's PTSD condition would warrant a 70 percent rating. 

The Board finds that a preponderance of the medical evidence 
of record does not support the conclusion that the veteran's 
PTSD is manifested by totally incapacitating psychoneurotic 
symptoms bordering on a gross repudiation of reality, 
disturbed thought or behavioral processes associated with 
almost all daily activities, resulting in a profound retreat 
from mature behavior, or a demonstrable inability to obtain 
or retain employment.  Johnson, 7 Vet. App. at 97.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 70 percent disability rating for the 
veteran's service-connected PTSD.  Furthermore, for the 
reasons and bases stated above, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 70 percent.

In Fenderson  v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  In this case, the 
Board believes that the evidence discussed above allows for 
the assignment of a 70 percent disability rating effective 
from May 1996, the date of the veteran's initial claim of 
entitlement to service connection.


Extrachedular evaluation

The Board notes that the RO concluded in both the initial 
September 1998 rating decision, as well as in subsequent 
statements of the case, that an extraschedular evaluation was 
not warranted for the veteran's service-connected disability.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1) in regard to the veteran's disabilities.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated. See also VAOPGCPREC 6-96 (finding that 
the Board may deny extraschedular ratings, provided that the 
RO has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321.  As noted above, 
the RO has addressed the matter of the assignment of an 
extraschedular rating.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).


The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
The evidence does not show that the veteran's service-
connected PTSD disability presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  While the Board acknowledges that the 
veteran's service-connected disability has a significant 
impact on his ability to work, this impairment is already 
contemplated by assigned 70 percent rating under the 
applicable schedular criteria.  As discussed above, although 
the veteran has been out of work since 1997, the evidence of 
record shows that this is due to a combination of several 
medical problems.  The record also does not demonstrate that 
he has required any recent hospitalization for his service-
connected disability.  The Board has been unable to identify 
any other factor consistent with an exceptional or unusual 
disability picture.  Accordingly, an extraschedular 
evaluation is not warranted for the veteran's service-
connected disabilities.

Entitlement to service connection for a skin condition and a 
deviated septum.

General criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

Service connection may also be granted for chronic 
disabilities, if shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  For the showing of a chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 
Vet. App. at 488, 495-496 (1997).

The threshold question regarding this issue is whether the 
veteran's claim for service connection is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
the Court determined that a well-grounded claim consists of 
(1) a medical diagnosis of a current disability, (2) lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and (3) competent medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  


Skin condition

Factual Background

Upon entrance into service, the veteran reported that he had 
no history of skin disease and an examiner noted normal for 
his skin.  Service medical records reflect that in March 
1970, the veteran was treated for complaints of a generalized 
rash over most of his body.  The examiner noted a diagnosis 
of urticaria and indicated that it might have been due to a 
detergent allergy.  The rash was treated with cream and was 
noted to have cleared up within a week.  Subsequent service 
records from the veteran's initial period of service are 
negative for any further treatment for a skin condition.  
Upon separation in May 1971, an examiner noted "normal" for 
the veteran's skin.

VA outpatient records from the VA clinic in Fresno, 
California show that on several occasions between 1975 and 
1978, the veteran was treated for a rash on his hands and 
wrists.  Diagnoses of tinea and hay fever were noted.

In 1991, the veteran was being treated by Dr. P.H. for 
various problems, including tinnitus and ear pain.  In April 
of that year, the physician noted that the veteran had 
onychomycosis on all of his fingernails and toenails.  He 
prescribed Fulvicin, which reportedly cleared up the 
fingernails.  The veteran reported a history of onychomycosis 
ten years before for which he was also treated with Fulvicin.  
The veteran indicated that at that time, his fingers had 
cleared up but not his toes, and that since then, his toes 
had remained infected and even increased in severity.  In 
October 1992, Dr. P.H. noted a typical urticaria rash on the 
veteran's trunk, abdomen, and upper thighs that had been 
present for one month.  The physician noted that the veteran 
had been off Fulvicin for over a year.

Service medical records pertaining to the veteran's reserve 
service (for the period between February 1975 and June 1995) 
are also of record.  These records are negative for any 
treatment related to a skin condition prior to May 1993.  In 
that month, the veteran reported several symptoms related to 
an allergy attack, including redness and itching over his 
chest and abdomen.

During a May 1995 psychological evaluation conducted by Dr. 
A.M., the veteran reported a history of a chronic rash, which 
he indicated had started in Vietnam and continued to this 
day.  The psychologist noted a diagnosis of chronic skin 
rash.  In a June 1999 report, Dr. A.M. again noted a history 
of a chronic skin rash since service.  The veteran reported 
that he sought treatment for this condition shortly after 
discharge, but that a VA examiner had erroneously regarded it 
as a detergent allergy.

In November 1996, the RO denied the veteran's claim.  
Subsequently, the veteran filed a notice of disagreement in 
which he contended that he received ongoing treatment for a 
skin condition at the VA clinic in Fresno between 1976 and 
1986.

VA outpatient records dated in September 1997 show treatment 
for a rash over the veteran's groin and feet.  The veteran 
reported that the rash had started three weeks before, but 
indicated that he had had this rash in the past, including on 
his feet in Vietnam.  Other symptoms such as itchy eyes, 
runny nose, and nasal congestion were also noted.

During his June 1999 hearing, the veteran testified that 
although an examiner noted in March 1970 that his rash had 
cleared up, it actually continued to bother him for his 
remaining period in service.  The veteran explained that his 
treatment was most likely not documented because he was a 
medic and thus could easily obtain the cream necessary to 
treat his rash.

Analysis

As an initial matter, the Board notes that on several 
occasions, the RO addressed whether the veteran's claimed 
skin condition was due to exposure to Agent Orange while in 
service.  However, the Board believes that the veteran does 
not contend that the skin condition for which he currently 
seeks service connection is related to Agent Orange exposure 
in Vietnam.  Nevertheless, the Board notes that on several 
occasions, the skin disorder for which the veteran seeks 
service connection has been diagnosed as urticaria, which is 
not one of the disabilities for which presumptive service 
connection can be granted due to Agent Orange exposure under 
38 C.F.R. §§ 3.307 and 3.309.  Further, there is no medical 
or other evidence in the record which relates his claimed 
disability to Agent Orange exposure.  See Combee v. Brown, 34 
F.3d 1039 (1994).  Accordingly, the Board will not engage in 
further discussion specific to Agent Orange exposure.

As noted above, the threshold question in any claim for 
service connection is whether the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a). 

In this instance, the Board finds that the veteran has 
satisfied both the first and second elements of Caluza, as 
his service medical records reflect that he was diagnosed 
with urticaria in May 1970 while stationed in Vietnam, and VA 
outpatient records indicate that he was treated for a skin 
rash on his legs and feet in September 1997.

However, the Board finds that the veteran has not satisfied 
the third element of Caluza, as he has not submitted 
competent medical evidence of a nexus between his current 
skin condition and the urticaria diagnosed in service.  In 
fact, the only evidence of record of a nexus between the 
veteran's skin disorder and his rash in service, is his own 
contention that there is a relationship.  However, while a 
lay person is competent to report symptomatology, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

The Board recognizes that during service, the veteran 
received ten weeks training as a medical corpsman and that he 
subsequently served as a medic in air evacuation missions.  
However, there is no evidence of record which indicates that 
the veteran has ever received any further medical training, 
or that he has since ever worked in any medically related 
capacity.  In fact, the record shows that since service, the 
veteran worked as a technician for Grumman Olsen, a company 
that builds vans, and that while on active duty in the 
reserves he worked as a cook.  Thus, although the Board 
recognizes that the veteran received some limited medical 
training while in the service, the Board cannot find that he 
possesses the requisite knowledge or skill so as to provide a 
competent medical evidence of a nexus.

The Board also acknowledges that the veteran's psychologist, 
Dr. A.M., and the September 1997 VA examiner both noted a 
history of a skin disorder stretching back to the veteran's 
service in Vietnam.  However, these statements appear to be 
bare transcriptions of a lay history, and therefore do not 
constitute "competent medical evidence" that the veteran 
currently has a skin disorder related to his service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").

In light of the Court's holding in Savage v. Gober, 10 Vet. 
App. 488 (1997), the Board has considered whether the veteran 
has demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his present disability and 
service.  However, while the medical evidence of record shows 
that the veteran did receive treatment for a rash on his 
hands and feet on several occasions between 1975 and 1978, 
and that in November 1975, he reported that the rash on his 
hand had existed for over a year, the Board notes that this 
was still over three years after discharge from service and 
over four years after his in-service diagnosis of urticaria.  
Additionally, after 1978, there are no additional complaints 
of a skin rash noted in the record until 1991, over 13 years 
later.  Therefore, while the Board acknowledges that the 
veteran has suffered from skin rashes on several occasions, 
the Board cannot find that the veteran has demonstrated a 
continuity of symptomatology sufficient to satisfy the 
requirement of a medical nexus between his in-service 
urticaria and his present skin disorder.

In summary, as the veteran has not submitted competent 
medical evidence of a nexus between his present disorder and 
his in-service diagnosis, the Board finds that he has not 
submitted a well-grounded claim under 38 U.S.C.A. § 5107(a).  
See Caluza, 7 Vet. App. at 506 (1995).  Thus, this claim is 
denied.

Deviated septum

Factual Background

Upon entrance into service, an examiner noted "normal" for 
the veteran's nose.  Subsequent service medical records from 
the veteran's initial period of service are negative for any 
complaints related to the veteran's nose, and upon separation 
in May 1971, an examiner again noted normal for the veteran's 
nose.

A clearance notice dated in February 1971 shows that the 
veteran was found to be physically qualified for duty 
following an "aircraft accident and/or incident."  The 
veteran's nose was not mentioned in the report.

Service medical records from the veteran's time in the 
reserves are negative for any complaints or treatment related 
to the veteran's nose prior to an allergy attack in May 1993.  
At that time, the veteran was treated for several allergy 
symptoms, including nasal congestion and drainage.

The VA outpatient records from the clinic in Fresno show that 
in October 1975, a VA examiner noted that the veteran had a 
deviation of the septum on the left side and a septoplasty 
was performed.  A history of allergies was noted.  The 
veteran's septum was noted to have been straightened and in 
the following month the his breathing was noted to have 
improved.   In November 1977, an examiner noted a diagnosis 
of erythema in the veteran's nose.  In October 1978, an 
examiner noted a history of chronic allergies, which required 
surgery in 1975.

In April 1991, Dr. P.H. noted a history of seasonal allergic 
rhinitis, which reportedly included symptoms of nasal 
discharge and pruritus in the eyes.

In December 1993, Dr. C.C. conducted a physical examination 
of the veteran and noted that his nose appeared patent with a 
midline septum and no masses, erythema, or sinus tenderness.

In October 1997, a specialist in Otolaryngology, Dr. E.H., 
treated the veteran.  Upon physical examination of the 
veteran's nose, he also noted that the veteran's septum was 
midline, with adequate airspace and no evidence of 
perforations or deformities.

In his January 1998 claim, the veteran contended that he 
injured his nose during a helicopter crash in February 1971.  
He indicated that when the helicopter hit the ground, he fell 
forward and hit the left side of his head and his nose 
against the inside of the helicopter.  The veteran reported 
that he was treated and released within a few days after the 
crash, but indicated that he continued to have nosebleeds 
throughout service and often returned to the dispensary for 
treatment.

During his June 1999 hearing, the veteran testified that 
immediately after his helicopter crash in 1970 he attempted 
to seek treatment for his nose, which was bleeding badly, but 
reported that the doctors just placed some gauze in it and 
told him to get back to duty.  The veteran further indicated 
that since his 1975 surgery, his bloody noses only occur on 
rare occasions but that he still experiences a stuffed up 
feeling almost all of the time.

Analysis

In this instance, the Board can find no competent medical 
evidence demonstrating that the veteran is currently 
suffering from a deviated septum.  See Rabideau, 2 Vet. App. 
at 143.  The Board acknowledges that in October 1975, the 
veteran was diagnosed with a deviation of the septum.  
However, no relationship to service was noted in the record.  
Additionally, in that same month, a septoplasty was performed 
and an examiner noted that his septum was straightened.  
Although occasional complaints of nasal drainage and similar 
symptoms have been noted in recent years, these have 
generally been attributed to the veteran's chronic allergies.  
Additionally, there are several reports of physical 
examination of record in which examiners noted that the 
veteran's septum appeared to be midline.

The only evidence indicating that the veteran is currently 
suffering from a deviated septum is the veteran's own 
contentions.  However, as noted above, a lay person's opinion 
by itself cannot provide a foundation on which to well-
grounded claim when the opinion requires expert knowledge, 
such as the medical knowledge necessary to diagnose a 
disorder.  See Espiritu, 2 Vet. App. at 494-5. 

Further, the Board notes that there is also no competent 
medical evidence demonstrating a nexus between the veteran's 
1975 surgery for a deviated septum and service.  The medical 
evidence of record appears to indicate that the deviated 
septum the veteran was treated for in 1975 was due to chronic 
allergies rather than any injury in service.

In summary, because the veteran has failed to submit any 
competent medical evidence which shows that he presently 
suffers from a deviated septum, the Board finds that he has 
failed to submit evidence of a well-grounded claim for 
service connection.  See Rabideau, 2 Vet. App. at 143.  Thus, 
his claim is denied.

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, the VA may be obligated 
to advise the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the claimant of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  The VA is not on notice of any other 
known and existing evidence that would make the above 
adjudicated service connection claims plausible.  This 
decision serves to inform the veteran of the kind of evidence 
that would be necessary to make his claims well grounded.


ORDER

An increased rating of 70 percent is granted for the 
veteran's PTSD, subject to controlling regulations applicable 
to the payment of monetary benefits.

A well-grounded claim having not been submitted, entitlement 
to service connection for a deviated septum is denied.

A well-grounded claim having not been submitted, entitlement 
to service connection for a skin condition is denied.


REMAND

The veteran is also claiming entitlement to service 
connection for tinnitus in the left ear and headaches due to 
a head injury.  The veteran essentially contends that his 
tinnitus and headaches were caused by a head injury he 
allegedly suffered during the helicopter crash in February 
1971.

Initially, the Board notes that the veteran has presented 
evidence of well-grounded claim of entitlement to service 
connection for tinnitus in the left ear.  Specifically, there 
is evidence of the in-service helicopter crash as well as a 
July 1997 letter from a private ear, nose, and throat (ENT) 
specialist, Dr. Smith, who found that the veteran suffers 
from chronic tinnitus in his left ear, which Dr. Smith opined 
could have been caused by a head injury suffered during the 
veteran's helicopter crash in service.  38 U.S.C.A. § 5107;  
Trick v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

However, although Dr. Smith found that the veteran's tinnitus 
could have been caused by his alleged head injury, the Board 
notes that several other medical examiners of record appear 
to have attributed the veteran's tinnitus to other causes.  
Specifically, during an October 1978 audiological evaluation, 
a VA examiner noted the veteran's complaints of left ear 
ringing were related to a history of chronic allergies.  The 
Board notes that on several occasions the veteran himself has 
reported an extensive family history of tinnitus.  
Additionally, several medical examiners have attributed the 
veteran's tinnitus to his post-service employment with 
Grumman Olsen, and in September 1997, the veteran himself 
reported to a VA examiner that he injured his ear at Grumman 
Olsen after he left the army.  The Board also notes that on 
at least one occasion, as noted by Dr. Stillwater during an 
October 1995 examination, the veteran's tinnitus was found to 
be more a manifestation of his psychiatric problems rather 
than the result of any ear disease.  Therefore, in light of 
the conflicting opinions noted in the record regarding the 
etiology of the veteran's left ear tinnitus, the Board finds 
that a review of the claims folder by an appropriate 
specialist would be in order.  

Additionally, the Board notes that several examiners in the 
record cited reports of examinations conducted by Drs. Beil 
and Lebo.  However, these reports are not associated with the 
claims folder and there is no indication in the record that 
the RO has attempted to obtain these records.  The Board 
believes that the RO should attempt to obtain these records 
as it appears that both of these physicians addressed the 
etiology of the veteran's left ear tinnitus. 

The Board also notes the veteran reported during his May 1998 
VA psychiatric evaluation that he was awarded worker's 
compensation benefits in 1997 because of problems with his 
ears.  The records pertaining to his worker's compensation 
claim have not been obtained.

Regarding the veteran's claim of entitlement to service 
connection for headaches, the Board notes that although the 
veteran has contended that he is entitled to service 
connection for his headaches on a direct basis due to his 
helicopter crash in service, it also appears that on several 
occasions the veteran also contended that his headaches are 
secondary to his tinnitus in the left ear.  Therefore, the 
Board finds the issue of service connection for headaches to 
be inextricably intertwined with the claim for entitlement to 
service connection for tinnitus because adjudication of his 
tinnitus claim may affect the merits and outcome of the 
adjudication of his headaches claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

The Board believes that it is not clear from the evidence 
currently of  the record whether the veteran's headaches are 
caused by his tinnitus or whether these symptoms are 
distinguishable from the symptoms associated with the 
veteran's tinnitus.  The Board finds that such a distinction 
would be helpful in the resolution of the veteran's claims.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of any additional health care 
providers who have treated the veteran 
for his tinnitus or headaches since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
or that the RO has not previously 
attempted to secure.  In particular, the 
RO should attempt to obtain records of 
treatment from Drs. Beil and Lebo.  Any 
correspondence sent or received by the RO 
as a result of this attempt should be 
associated with the claims folder.

2.  The veteran should also be asked to 
provide specific information regarding 
any claims for worker's compensation 
benefits in connection with his 
employment at Grumman Olsen.  He must 
provide a written release for all 
employment records from that company, 
including all employment health records, 
documentation pertaining to any claim for 
worker's compensation benefits, and all 
clinical records created pursuant to any 
injuries claimed to have resulted from 
employment with that company, as well as 
any documents on file with the 
appropriate state agency.  After securing 
the necessary releases, the RO should 
attempt to obtain copies of the records 
identified by the veteran, including, if 
possible, a copy of the decision 
regarding his worker's compensation 
claim.  The RO should clearly document 
all efforts undertaken to obtain these 
records and associate any additional 
records obtained with the claims file.

3.  Once the above has been completed to 
the extent possible, the RO should 
arrange for an appropriate specialist to 
review the veteran's claims folder to 
determine the etiology of the his left 
ear tinnitus.  The specialist should 
render an opinion concerning the 
relationship, if any, between the 
veteran's claimed in-service head injury 
and his left ear tinnitus.  Specifically, 
the specialist should provide an opinion 
as to whether it as at least as likely as 
not that the veteran's left ear tinnitus 
is related to service.  The specialist 
should also render an opinion concerning 
the relationship, if any, between the 
veteran's claimed headaches and his left 
ear tinnitus.  The specialist should 
discuss the various medical opinions 
which have been previously been rendered 
in this case, expressing agreement or 
disagreement therewith and giving reasons 
for such agreement or disagreement.  If, 
after reviewing the claims folder, the 
specialist determines that a physical 
and/or psychological examination of the 
veteran is necessary in order to 
determine the nature and etiology of his 
left ear tinnitus, such should be 
scheduled.  The specialist(s) should 
provide a detailed rationale upon which 
the above opinions are based using the 
available medical evidence, and all such 
reports should be associated with the 
veteran's claims folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  After the development 
requested has been completed to the 
extent possible, the RO should 
readjudicate the claims of entitlement to 
service connection for tinnitus in the 
left ear and headaches, with 
consideration given to all of the 
evidence of record, including any 
evidence submitted by the veteran and/or 
his representative and any additional 
evidence obtained by the RO pursuant to 
this remand.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995): GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).


